Citation Nr: 1806888	
Decision Date: 02/02/18    Archive Date: 02/14/18

DOCKET NO.  14-16 804	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an initial compensable rating for hypertension.

2.  Entitlement to an initial rating in excess of 10 percent for a left ankle disability. 


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

M. Yacoub, Associate Counsel 


INTRODUCTION

The Veteran had active service from April 1988 to April 2011. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from June 2011 and March 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  Jurisdiction over the case was subsequently transferred to the VA RO in Atlanta, Georgia. 

In his March 2014 substantive appeal, the Veteran requested a hearing before a member of the Board.  In a December 2014 statement, the Veteran indicated that he wished to withdraw his request for a hearing.  As such, the Veteran's hearing request is deemed to have been withdrawn and there is no bar to proceeding with the appeal. 

The issue of entitlement to an increased rating for a left ankle disability is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Hypertension is not manifested by diastolic blood pressure predominantly 100 or more, systolic blood pressure predominantly 160 or more, or a history of diastolic pressure predominantly over 100 requiring medication for control. 


CONCLUSION OF LAW

The criteria for an initial compensable rating for hypertension have not been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 4.7, 4.31, 4.104, Diagnostic Code 7101 (2017). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran asserts that he should have a higher rating for his hypertension because his disability is worse than contemplated by the currently assigned rating.  

A review of the service treatment records (STRs) shows that the Veteran was noted to have abnormal blood pressure readings from 2005 at which time he was diagnosed with hypertension and started medication for control.  Available blood pressure readings during from April 2008 to November 2010 were as follows: 98/64, 114/72, 140/88, 126/84, 111/76, 142/88, 120/64, 137/89, 126/78, 110/64, 120/78, 116/72, 110/73 and 100/84.

VA treatment notes presented a well-documented blood pressure disability from January 2011 through July 2017.  The blood pressure readings from that period were as follows: 108/68, 133/74, 128/78, 120/77, 147/77, 123/78, 172/83 and 113/72. 

At a February 2016 VA examination, the Veteran reported that his hypertension was associated with his diabetes and that it began shortly after he received a diabetes diagnosis.  He reported that he continued taking medication for his blood pressure without side effects.  Blood pressure readings at the time of the examination were 136/82, 134/82 and 136/82 with an average reading of 135/82.  His heart examination revealed a regular rate and rhythm that was without audible murmur, rub, click, or gallop.  Peripheral pulses were intact, full, and symmetrical.  There were no arteriosclerotic complications of the Veteran's hypertension.  His echocardiogram (EKG) was normal, and his stress test was normal.  The examiner continued the diagnosis of hypertension.  The examiner noted that the Veteran's hypertension required continuous medication but that he had no history of a diastolic blood pressure elevation to predominantly 100 or more.

Further review of the record shows that the Veteran receives treatment at the VA Medical Center for various disabilities.  However, there is no indication from the VA Medical Center treatment notes of record, which well-documented the Veteran's blood pressure readings, that they are worse than those reported at his VA examinations, or that he has a history of diastolic blood pressure readings of 100 or more.

The Board finds that the Veteran is not entitled to a compensable rating for hypertension.  In this regard, there is no evidence of record showing that the Veteran has diastolic blood pressure predominantly 100 or more, systolic blood pressure predominantly 160 or more or that he has a history of diastolic pressure predominantly over 100 which requires medication for control.  Therefore, a compensable rating for hypertension is not warranted.  38 C.F.R. § 4.104, Diagnostic Code 7101 (2017).  In this regard, consideration has been given to assigning a staged rating.  However, at no time during the period in question has the disability warranted a higher schedular rating.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).


ORDER

Entitlement to an initial compensable rating for hypertension is denied.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159.

With regard to the Veteran's claim of entitlement to an initial increased rating for a left ankle disability, the Veteran has reported that he experiences extreme pain in his left ankle and is unable to sit or walk for long periods of time as a result of his active service.  The Veteran contends that his disability is not properly contemplated by his current disability rating. 

The Board notes that in a recent decision of the United States Court for Veterans Claims (Court), the Court found that 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and non-weight bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Correia v. McDonald, 28 Vet. App. 158 (2016); 38 C.F.R. § 4.59 (2017).  A review of the record shows that the Veteran was most recently afforded a VA examination of his left ankle disability in February 2016.  A review of that examination report fails to show findings that are consistent with the holding in Correia.

Therefore, the Board finds that the Veteran should be afforded a new VA examination to determine the current level of severity of all impairment resulting from his-service connected left ankle disability. 

Additionally, current treatment records should be identified and obtained before a decision is made with regard to the remaining issue on appeal.

Accordingly, the case is REMANDED for the following action:

1.  Identify and obtain any outstanding, pertinent VA and private treatment records and associate them with the claims file.

2.  Then, schedule the Veteran for a VA examination by an examiner with sufficient expertise to determine the current level of severity of all impairment resulting from his service-connected left ankle disability.  The examiner should review the claims file and indicate that review in the report.  Any indicated studies should be performed.

The examiner should provide all information required for rating purposes, to specifically include both active and passive range of motion testing.  The examiner should also provide weight-bearing and nonweight-bearing range of motion testing for the weight-bearing joints in question.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, the examiner should clearly explain why that is so.  

3.  Confirm that the VA examination report comports with this remand and undertake any other development found to be warranted.

4.  Then, readjudicate the remaining claim on appeal.  If the decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for a response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
Kristin Haddock
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


